Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are allowed.
The previous 35 USC § 101 rejection, citing an abstract idea without significantly more, has been withdrawn –as necessitated by applicant’s amendments to the impacted independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Matthew Hulihan (reg. 68,483) on October 21, 2021.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.
The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method comprising: 

identifying candidate data records to be used in match processing, the identified candidate data records being from a dataset of data records representing different identified candidate data records to form master data that represents that entity, the identified candidate data records being grouped into a plurality of buckets according to bucket roles, wherein each bucket correlates to a bucket role of the bucket roles, and wherein each bucket role of the bucket roles is defined by a unique record attribute set; 

obtaining effectiveness scores for the bucket roles, the effectiveness scores being measures of effectiveness of the bucket roles in identifying 

using a machine learning model to determine data record attributes contributing most to the effectiveness of the bucket roles in identifying 

establishing an order of priority in which to process the identified candidate data records in the match processing, the establishing the order of priority comprising prioritizing the plurality of buckets into an order based on the effectiveness scores of the bucket roles, wherein the plurality of buckets are prioritized in an order of descending effectiveness of their correlated bucket roles; 

commencing the match processing to process the identified candidate data records in the established order of priority for processing the identified candidate data records, in which the match processing processes candidate data records, of the identified candidate data records, of a higher priority bucket before processing candidate data records, of the identified candidate data records, of a lower priority bucket; 

based on determining one or more data records of the identified candidate data records that match to the incoming data record, consolidating data of the incoming data record and data of the one or more matching to the incoming data record to produce and store a master data record representing that entity; and 

managing the bucket roles based on feedback as to which bucket roles provide the incoming data records, the managing comprising further training the machine learning model, using the feedbackto determine data record attributes contributing most to the effectiveness of the bucket roles, and updating the bucket roles based on the further training and the determined data record attributes contributing most to the effectiveness of the bucket roles. 

2. (Currently Amended) The method of claim 1, further comprising determining the effectiveness scores 

3. (Currently Amended) The method of claim 2, wherein the effectiveness score of a bucket role is determined as a function of at least a ratio between a number of candidates selected based on that bucket role and a number of those candidates that match to processed incoming data records. 

4. (Currently Amended) The method of claim 2, wherein the effectiveness score of a bucket role is determined as a function of at least an aggregate degree to which selected based on that bucket role and found to be matching to processed incoming data records match to those processed incoming data records. 

5. (Previously Presented) The method of claim 2, wherein the updating the bucket roles comprises identifying and removing one or more of the bucket roles based on the effectiveness scores of those identified and removed one or more of the bucket roles. 

6. (Previously Presented) The method of claim 2, wherein the machine learning model suggests attributes for possible definition of one or more new bucket roles to add to the bucket roles. 

7. (Currently Amended) The method of claim 1, further comprising receiving a performance constraint on the match processing, the performance constraint indicating a threshold at which the match processing is to early-exit prior to processing all of the identified candidate data records. 

8. (Currently Amended) The method of claim 7, wherein the threshold identifies a number of the identified candidate data records to process, wherein the match processing processes that number of identified candidate data records in the established order of priority and then early-exits. 

9. (Currently Amended) The method of claim 8, wherein the number of identified candidate data records is fewer than a number of identified candidate data records in the highest-priority bucket of the plurality of buckets. 

10. (Original) The method of claim 1, wherein each effectiveness score of the effectiveness scores defines a weight of a bucket, of the plurality of buckets, correlating to the bucket role having that effectiveness score, and wherein the prioritizing the plurality of buckets orders the buckets of the plurality of buckets in descending weight of those buckets. 

11. (Currently Amended) The method of claim 1, wherein the match processing comprises: 

identified candidate data records into multiple lists of incoming candidate data records; 

processing the multiple lists of incoming candidate data records in parallel to determine data records from each list of the lists that match to the incoming data record; and 

grouping matching data records from each list of the lists to obtain a list of data records matching to the incoming data record. 

12. (Currently Amended) A computer system comprising: 

a memory; and 

a processor in communication with the memory, wherein the computer system is configured to perform a method comprising: 

identifying candidate data records to be used in match processing, the identified candidate data records being from a dataset of data records representing different entities, and the match processing being to determine any identified candidate data records to form master data that represents that entity, the identified candidate data records being grouped into a plurality of buckets according to bucket roles, wherein each bucket correlates to a bucket role of the bucket roles, and wherein each bucket role of the bucket roles is defined by a unique record attribute set; 

obtaining effectiveness scores for the bucket roles, the effectiveness scores being measures of effectiveness of the bucket roles in identifying 

using a machine learning model to determine data record attributes contributing most to the effectiveness of the bucket roles in identifying 

establishing an order of priority in which to process the identified candidate data records in the match processing, the establishing the order of priority comprising prioritizing the plurality of buckets into an order based on the effectiveness scores of the bucket roles, wherein the plurality of buckets are prioritized in an order of descending effectiveness of their correlated bucket roles; 

commencing the match processing to process the identified candidate data records in the established order of priority for processing the identified candidate data records, in which the match processing processes candidate data records, of the identified candidate data records, of a higher priority bucket before processing candidate data records, of the identified candidate data records, of a lower priority bucket; 

based on determining one or more data records of the identified candidate data records that match to the incoming data record, consolidating data of the incoming data record and data of the one or more matching to the incoming data record to produce and store a master data record representing that entity; and 

managing the bucket roles based on feedback as to which bucket roles provide the incoming data records, the managing comprising further training the machine learning model, using the feedbackto determine data record attributes contributing most to the effectiveness of the bucket roles, and updating the bucket roles based on the further training and the determined data record attributes contributing most to the effectiveness of the bucket roles. 

13. (Currently Amended) The computer system of claim 12, wherein the method further comprises determining the effectiveness scores of the bucket roles, the determining the effectiveness scores comprising determining a respective effectiveness score for each bucket role of a collection of bucket roles of which the bucket roles are a part. 

14. (Currently Amended) The computer system of claim 13, wherein the effectiveness score of a bucket role is determined as a function of at least one selected from the group consisting of: (i) a ratio between a number of candidates selected based on that bucket role and a number of those candidates that match to processed incoming data records, and (ii) an aggregate degree to which selected based on that bucket role and found to be matching to processed incoming data records match to those processed incoming data records. 

15. (Previously Presented) The computer system of claim 13, wherein the machine learning model suggests attributes for possible definition of one or more new bucket roles to add to the bucket roles. 

16. (Currently Amended) The computer system of claim 12, wherein the method further comprises receiving a performance constraint on the match processing, the performance constraint indicating a threshold at which the match processing is to early-exit prior to processing all of the identified candidate data records. 

17. (Currently Amended) A computer program product comprising: 

a non-transitory computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising: 

identifying candidate data records to be used in match processing, the identified candidate data records being from a dataset of data records representing different entities, and the match processing being to determine any identified candidate data records to form master data that represents that entity, the identified candidate data records being grouped into a plurality of buckets according to bucket roles, wherein each bucket correlates to a bucket role of the bucket roles, and wherein each bucket role of the bucket roles is defined by a unique record attribute set; 

obtaining effectiveness scores for the bucket roles, the effectiveness scores being measures of effectiveness of the bucket roles in identifying 

using a machine learning model to determine data record attributes contributing most to the effectiveness of the bucket roles in identifying 

establishing an order of priority in which to process the identified candidate data records in the match processing, the establishing the order of priority comprising prioritizing the plurality of buckets into an order based on the effectiveness scores of the bucket roles, wherein the plurality of buckets are prioritized in an order of descending effectiveness of their correlated bucket roles; 

commencing the match processing to process the identified candidate data records in the established order of priority for processing the identified candidate data records, in which the match processing processes candidate data records, of the identified candidate data records, of a higher priority bucket before processing candidate data records, of the identified candidate data records, of a lower priority bucket; 

based on determining one or more data records of the identified candidate data records that match to the incoming data record, consolidating data of the incoming data record and data of the one or more matching to the incoming data record to produce and store a master data record representing that entity; and 

managing the bucket roles based on feedback as to which bucket roles provide the incoming data records, the managing comprising further training the machine learning model, using the feedbackto determine data record attributes contributing most to the effectiveness of the bucket roles, and updating the bucket roles based on the further training and the determined data record attributes contributing most to the effectiveness of the bucket roles. 

18. (Currently Amended) The computer program product of claim 17, wherein the method further comprises determining the effectiveness scores of the bucket roles, the determining the effectiveness scores comprising determining a respective effectiveness score for each bucket role of a collection of bucket roles of which the bucket roles are a part, wherein the effectiveness score of a bucket role is determined as a function of at least one selected from the group consisting of: (i) a ratio between a processed incoming data records, and (ii) an aggregate degree to which selected based on that bucket role and found to be matching to processed incoming data records match to those processed incoming data records. 

19. (Previously Presented) The computer program product of claim 18, wherein the machine learning model suggests attributes for possible definition of one or more new bucket roles to add to the bucket roles. 

20. (Currently Amended) The computer program product of claim 17, wherein the method further comprises receiving a performance constraint on the match processing, the performance constraint indicating a threshold at which the match processing is to early-exit prior to processing all of the identified candidate data records.
 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Applicant similarly amended each independent claim (claims 1, 12, and 17) to overcome the previous 35 USC § 101 abstract idea rejection raised in the Office action dated 8/09/2021. Further, applicant similarly amended each independent claim to incorporate machine learning features. 
The examiner notes the closest reference is Harger (US PGPub 20080243885). Harger discloses matching and linking data records using confidence scores and trust values. Harger does not explicitly teach the linking and matching process as conveyed in the detailed combination of elements claimed –in combination with the machine learning functions.


  
Dependent claims 2-11, 13-16, and 18-20 being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependency on the corresponding independent claims.

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US PGPub 20200026717 (Appukutty et al) discloses managing source identifiers of clustered records, which may include receiving a plurality of records, 
US PGPub 20180113888 (Munoz et al) discloses the query set of data entries from the data source are ingested into the reconciled data storage in an intelligent manner by virtue of the data property recognition apparatus which serves to interpret the data entries being ingested (the query set of data entries) by comparing a vector (the query feature vector) of statistical characteristics with a stored set of reference vectors of statistical characteristics (the reference feature vectors), and thus to attribute a descriptor associated with a best match among the stored set of reference vectors to the data entries being interpreted.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        11/03/2021

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162